DETAILED ACTION
1.   	This office action is in response to the amendments filed on 3/10/2021.

Notice of Pre-AIA  or AIA  Status
2.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.  	 The information disclosure statements (IDS) submitted on 2/18/2019 has been considered by the examiner.

Priority
4.   	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.   	The drawings submitted on 12/20/2018 are acknowledged and accepted by the examiner.

Response to Arguments
6.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The new references have been applied to the new ground rejection.

Claim Rejections - 35 USC §103
7.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the
differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claims 1-2, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Himeno [US 2016/0276823 A1] and in view of Iwata [US 2010/0007999 A1].

Regarding claim 1, Himeno discloses a direct current circuit breaker [34a, 33, 42a, 42b, 23, 24a, 22, 32, 33, 24b, 44a, 44b, 34b, FIG. 1], comprising;
a positive supply line [line through 34a, 33, 42a, 42b, 23, 24a, FIG. 1] between a positive input terminal [terminal at P2, FIG. 1] and a positive output terminal [terminal at P1, FIG. 1] a negative supply line [line through 24b and 44a, 44b, 34b, FIG. 1] between 
a series connection [by 42b, 23, 24a, FIG. 1] of a first galvanic separation switch [24a, FIG. 1] and a bypass switch [42b, FIG. 1] in the positive supply line [line through 34a, 33, 42a, 42b, 23, 24a, FIG. 1], and a second galvanic separation switch [24b, FIG. 1] in the negative supply line [line through 24b and 44a, 44b, 34b, FIG. 1], a series connected inductor [23, FIG. 1] in the positive supply line [line through 34a, 33, 42a, 42b, 23, 24a, FIG. 1]; 
a processing unit [50, FIG. 1] configured to control the first galvanic separation switch [24a, FIG. 1] and second galvanic separation switch [24a, FIG. 1], and  the bypass switch [42b, FIG. 1].
Himeno does not disclose a semiconductor switch element connected parallel to the bypass switch, the bypass switch being configured to controllable electrically bypass the semiconductor switch element; a processing unit configured to control the semiconductor switch element.
However, Iwata teaches a semiconductor switch element [M1, M2, FIG. 3] connected parallel [(M1, M2) and SW2 are in parallel, FIG. 1] to the bypass switch [SW2, FIG. 3], the bypass switch [SW2, FIG. 3]  being configured to controllable electrically bypass the semiconductor switch element [M1, M2, FIG. 3]; a processing unit [the external host processor to generate enable signal EN at 110, FIG. 3, (paragraph 0137] configured to control the semiconductor switch element [M1, M2, FIG. 3].


Regarding claim 2, Himeno further discloses a second bypass switch [44b, FIG. 5] in a series connection [by 24b, 44b, FIG. 5] with the second galvanic separation switch [24b, FIG. 5].

Regarding claim 5, Himeno further discloses the direct current circuit breaker [34a, 33, 42a, 42b, 23, 24a, 22, 32, 33, 24b, 44a, 44b, 34b, FIG. 1] wherein a primary circuit [33, 42a, 42b, 23, 24a, 21, 22, FIG. 1] is formed by the positive supply line [line through 34a, 33, 42a, 42b, 23, 24a, FIG. 1], and the negative supply line [line through 24b and 44a, 44b, 34b, FIG. 1], the direct current circuit breaker [34a, 33, 42a, 42b, 23, 24a, 22, 32, 33, 24b, 44a, 44b, 34b, FIG. 1] further comprising at least one secondary circuit [21, 22, 43a, 43b, FIG. 5] connected to a secondary positive output terminal [terminal at PL1, FIG. 5] and to a secondary negative output terminal [terminal at NL1, FIG. 9], the at least one secondary circuit [21, 22, 43a, 43b, FIG. 5] being a duplicate [21, 22, FIG. 5] of the primary circuit [33, 42a, 42b, 23, 24a, 21, 22, FIG. 1].



Regarding claim 7, Himeno does not disclose an additional semiconductor switch element connected in parallel to each of the at least one additional bypass switch.
However, Iwata teaches an additional semiconductor switch element [2 diodes connecting M1, M2, FIG. 5] connected in parallel to each of the at least one additional bypass switch [D1, D2, FIG. 5].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the direct current circuit breaker of Himeno to include an additional semiconductor switch element connected in parallel to each of the at least one additional bypass switch of Iwata for the purpose of resulting the output voltage is stably maintained at the target value, (paragraph 0106).

Regarding claim 8, Himeno further discloses an additional galvanic separation switch [43b, FIG. 1] connected in series [43b, 42a, FIG. 1] to each of the at least one additional bypass switch [42a, FIG. 1].

Regarding claim 9, Himeno further discloses the first galvanic separation switch [24a, FIG. 1] and second galvanic separation switch [24b, FIG. 1] are combined and operated using a single relay driver [24, FIG. 5, (paragraph 0050)].



Regarding claim 11, Himeno further discloses the input terminals [terminals at P2, N2, FIG. 1] and processing unit [50, FIG. 1] connected to the positive supply line [line through 34a, 33, 42a, 42b, 23, 24a, FIG. 1] and negative supply line [line through 24b and 44a, 44b, 34b, FIG. 1] form a mutual part [31, 34a, 34b, FIG. 5] of the direct current circuit breaker [34a, 33, 42a, 42b, 23, 24a, 22, 32, 33, 24b, 44a, 44b, 34b, FIG. 1], the mutual part [31, 34a, 34b, FIG. 1] further comprising one or more common galvanic separation switches [34a, 34b, FIG. 1]. 

9. 	   Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Himeno [US 2016/0276823 A1] modified by Iwata [US 2010/0007999 A1], as applied to claim 1 above, and in view of Haruki [US 2015/0214732 A1].

Regarding claim 3, Himeno does not disclose a first diode having a cathode connected to the positive input terminal and an anode connected to the negative input terminal.
However, Haruki teaches a first diode [9, FIG. 2] having a cathode [cathode of 9, FIG. 2] connected to the positive input terminal [terminal at 1, FIG. 2] and an anode [anode of 9, FIG. 2] connected to the negative input terminal [terminal at 2, FIG. 2].


Regarding claim 12, Himeno does not disclose an output short circuit switch connected between the positive output terminal and the negative output terminal.
However, Haruki an output short circuit switch [18, FIG. 2] connected between the positive output terminal [terminal at drain of 18, FIG. 2] and the negative output terminal [terminal at source of 18, FIG. 2].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the direct current circuit breaker of Himeno to include an output short circuit switch connected between the positive output terminal and the negative output terminal of Haruki for the purpose of preventing problems such as a condition inhibiting rise of the power source voltage, and increase in the current consumption produced as a result of malfunction of the clamp circuit, (paragraph 0031).

10.  	  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Himeno [US 2016/0276823 A1] modified by Iwata [US 2010/0007999 A1], as applied to claim 1 above, in view of Haruki [US 2015/0214732 A1], and Schreiber [US 2010/0019578 A1].

Regarding claim 4, Himeno does not disclose a second diode having a cathode connected to the positive output terminal and an anode connected to the negative output terminal.
However, Schreiber teaches a second diode [40, FIG. 1] having a cathode [cathode of 40, FIG. 1] connected to the positive output terminal [terminal at 50, FIG. 1] and an anode [anode of 40, FIG. 1] connected to the negative output terminal [terminal at 52, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the direct current circuit breaker of Himeno to include a first diode having a cathode connected to the positive input terminal and an anode connected to the negative input terminal of Schreiber for the purpose of preventing overvoltage at output.

11. 	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Himeno [US 2016/0276823 A1] modified by Iwata [US 2010/0007999 A1], as applied to claim 1, and in view of Pastore [US 2017/0085191 A1].

Regarding claim 13, Himeno does not discloses a bypass current measurement arrangement for each of an associated bypass switch.

Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the direct current circuit breaker of Himeno to include a bypass current measurement arrangement for each of an associated bypass switch of Pastore for the purpose of controlling the output current in the current range, (paragraph 0030).

12. 	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Himeno [US 2016/0276823 A1] modified by Iwata [US 2010/0007999 A1], as applied to claim 1, in view of Pastore [US 2017/0085191 A1] and Hallak [US 2010/0202176 A1].

Regarding claim 14, Himeno further discloses all bypass switches have an opening time which is shorter than an opening time of any one of the galvanic separation switches.
However, Hallak teaches all bypass switches [S2, S1, FIG. 8] have an opening time [opening time of S2, FIG. 8], [opening time of S2 at low level of S2, FIG. 9] which is shorter than an opening time [opening time of S3, FIG. 8], [opening time of S3 at low level of S3, FIG. 9] of any one of the galvanic separation switches [S3, S5 FIG. 8].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the direct current circuit breaker of Himeno to include all bypass switches have an opening .

13. 	Claims 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Himeno [US 2016/0276823 A1] modified by Iwata [US 2010/0007999 A1], as applied to claim 1, and in view of Shao [US 2017/0257031 A1].

Regarding claim 15, Himeno does not disclose a first current measurement arrangement connected to the processing unit configured to measure current flowing from the positive input terminal to the positive supply line.
However, Shao teaches a first current measurement arrangement [CURRENT SENSE 107, FIG. 1] connected to the processing unit [109, 110, 111, 112, 113, 119, (CONTROLLER 106), FIG. 1, (paragraph 0019)] configured to measure current [current through S1, FIG. 1] flowing from the positive input terminal [terminal at VIN, FIG. 1] to the positive supply line [line through S1, 101, S4, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the
direct current circuit breaker of Himeno to include a first current measurement arrangement connected to the processing unit configured to measure current flowing from the positive input terminal to the positive supply line of Shao for the purpose of  sensing the current slope can be done very quickly such that sudden changes for transitioning smoothly between modes, (paragraph 0017).

Regarding claim 17, Himeno does not disclose an earth leakage measurement arrangement (ETA) connected to the processing unit configured to monitor the positive supply line and negative supply line.
However, Shao teaches an earth leakage measurement arrangement (ETA) [CURRENT SENSE 108, FIG. 1] connected to the processing unit [109, 110, 111, 112, 113, 119, (CONTROLLER 106), FIG. 1, (paragraph 0019)] configured to monitor the positive supply line [line through 101, S4, FIG. 1] and negative supply line [line through S2, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the direct current circuit breaker of Himeno to include an earth leakage measurement arrangement (ETA) connected to the processing unit configured to monitor the positive supply line and negative supply line of Shao for the purpose of  sensing the current slope can be done very quickly such that sudden changes for transitioning smoothly between modes, (paragraph 0017).

14. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Himeno [US 2016/0276823 A1] modified by Iwata [US 2010/0007999 A1], as applied to claim 1, and in view of Kuang [US 2013/0154487 A1].


However, Kuang teaches a first voltage measurement arrangement [609, 604, FIG. 6] connected to the processing unit [Processor 605, FIG. 6] configured to measure a voltage [Vbus, FIG. 6] between the positive input terminal [terminal at Vbus, FIG. 6] and the negative input terminal [terminal at ground, FIG. 6].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the direct current circuit breaker of Himeno to include a first voltage measurement arrangement connected to the processing unit configured to measure a voltage between the positive input terminal and the negative input terminal of Kuang for the purpose of sensing the DC input voltage, generating the voltage sensing signal, and controlling the switch, (paragraph 0040). 

15. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Himeno [US 2016/0276823 A1] modified by Iwata [US 2010/0007999 A1], as applied to claim 1, in view of Kuang [US 2013/0154487 A1] and Shao [US 2017/0257031 A1].

Regarding claim 18, Himeno does not disclose a second voltage measurement arrangement configured to measure a voltage between the positive output terminal and the negative output terminal.

Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the direct current circuit breaker of Himeno to include a second voltage measurement arrangement configured to measure a voltage between the positive output terminal and the negative output terminal of Shao for the purpose of  sensing the current slope can be done very quickly such that sudden changes for transitioning smoothly between modes, (paragraph 0017).

16. 	Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Himeno [US 2016/0276823 A1] modified by Iwata [US 2010/0007999 A1], as applied to claim 1, and in view of Chen [US 2015/0303803 A1].

Regarding claim 19, Himeno does not disclose the processing unit is configured to output an ON switching through the semiconductor switch element to close the bypass switch after the second galvanic separation switch and then the first galvanic separation switch close based on an ON command. 
However, Iwata teaches the processing unit [(Control unit 120, FIG. 1), (200, FIG. 2), (paragraph 0052-0053)] is configured to output an ON switching [VG, FIG. 3] through the semiconductor switch element [M1, M2, FIG. 3] to close [VF, FIG. 3] the 
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the direct current circuit breaker of Himeno to include the processing unit is configured to output an ON switching through the semiconductor switch element to close the bypass switch after the second galvanic separation switch and then the first galvanic separation switch close based on an ON command of Iwata for the purpose of generating the output voltage equals to the threshold voltage, (paragraph 0051).

17. 	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Himeno [US 2016/0276823 A1] modified by Iwata [US 2010/0007999 A1], as applied to claim 1, in view of Chen [US 2015/0303803 A1] and Hallak [US 2010/0202176 A1].

Regarding claim 20, Himeno does not disclose the second and first galvanic separation switches close at the same time, or the first galvanic separation switch closes consecutively after the second galvanic separation switch. 
However, Hallak teaches the first galvanic separation switch [S3, FIG. 8] closes consecutively [S3, S5 FIG. 9] after the second galvanic separation switch [S5 FIG. 8].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the .

Conclusion
18.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270-3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If attempts to reach the examiner by telephone are unsuccessful, the 

/Trinh Dang/
Examiner, Art Unit 2838


/Nguyen Tran/Primary Examiner, Art Unit 2838